Citation Nr: 0208417	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating in excess of 30 
percent for hypertensive cardiovascular disease with 
hypertension.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to 
February 1981.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a March 1998 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA), Regional 
Office (RO), which, in pertinent part, denied entitlement to 
an increased rating for hypertensive cardiovascular disease.

In December 1998 and November 2000, the Board remanded this 
case back to the RO for further development and due process 
considerations.  The case once again is before the Board for 
appellate review.
 
A review of the record reveals that, in a statement received 
on May 4, 2000, the veteran appears to have raised claims for 
increased ratings for his service-connected duodenal ulcer 
and bilateral hearing loss.  These matters are referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's hypertensive cardiovascular disease with 
hypertension is not manifested by an episode of acute 
congestive heart failure in the past year, or a history of 
acute coronary occlusion or thrombosis or of substantiated 
repeated anginal attacks, a workload less than 5 METs 
resulting in dyspnea, fatigue, angina, dizziness or syncope, 
or left ventricular dysfunction with an ejection fraction of 
50 percent or less, or a diastolic pressure predominantly 120 
or more and moderately severe symptoms, or the preclusion of 
more than light manual labor.



CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for hypertensive cardiovascular disease with 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7007, 7101 (2001); 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7007, 7101 (1997); 66 Fed. Reg. 45,630-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's increased rating 
claim have been properly developed as service, non-VA and VA 
medical records, and VA examination reports dated in January 
1998, June 1999 and July 2001 have been associated with the 
claims file.  

With regard to the RO's compliance with the December 1998 and 
November 2000 Board remand instructions, the Board notes that 
the RO was instructed to schedule the veteran for a 
cardiovascular examination to include a laboratory 
determination of METs by exercise testing, blood pressure 
readings taken two or more times on at least three different 
days, and review of the new cardiovascular system rating 
criteria by the specialist.  The June 1999 VA examiner 
reviewed the claims file including the new criteria, May 1999 
treadmill test (which included a laboratory determination of 
METs (metabolic equivalents - approximate resting energy 
expenditure by exercise testing), gated heart scan and 
echocardiogram (ECHO) results and examined the veteran.  The 
July 2001 examiner recorded the results of blood pressure 
readings taken two or more times on at least three different 
days.   

In compliance with the Board's December 1998 remand, the RO 
also asked the veteran to furnish the names and addresses of 
all health care providers who had treated him for 
hypertensive cardiovascular disease and to furnish, or sign 
authorizations for release of, such information.  In response 
to the RO's January 1999 letter, the veteran provided a 
statement from his treating physician, H. C. P., M.D., dated 
in February 1999.  In response to the RO's August 1999 
letter, the veteran submitted an annotated statement from Dr. 
H. C. P.  In compliance with the Board's November 2000 
remand, in the same month, the RO also informed the veteran 
of his right to present any additional evidence or argument 
to include medical records and/or statements concerning 
treatment afforded by Dr. H. C. P.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
Board's December 1998 and November 2000 remands.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2001).  In this connection, the Board finds that the 
January 1998, June 1999 and July 2001 VA examination reports 
and relevant test results, the non-VA and VA treatment 
reports, which evaluate the status of the veteran's 
disability, are adequate for determining whether a higher 
disability rating is warranted.  

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by an April 1998 statement of the case (SOC), 
subsequent statements of the case (SSOCs), the Board remands, 
and the RO's June 2001 VCAA letter, which informed the 
veteran of the provisions of the VCAA and the criteria for a 
higher disability rating. 

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to a higher rating.  This is so because the RO 
specifically notified him of the requirements needed for a 
higher rating in an April 1998 SOC and subsequent SSOCs, 
which applied both versions of the regulations.  Moreover, 
all of the relevant evidence was considered.  As such, there 
has been no prejudice to the veteran that would warrant 
further development or notification pursuant to the 
provisions of the VCAA, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1.  However, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The record reflects that the veteran's hypertensive 
cardiovascular disease with hypertension currently is 
evaluated as 30 percent disabling under the provisions of 38 
C.F.R. § 4.104, Diagnostic Code 7005.  The Board notes that 
the criteria for evaluating diseases of the cardiovascular 
system were revised after the veteran filed his claim on 
December 7, 1997, and became effective on January 12, 1998.  
See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 
C.F.R. § 4.104).  As noted above, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas, 1 Vet. App. at 313.

Under former criteria in effect prior to January 12, 1998, a 
100 percent rating was warranted for arteriosclerotic heart 
disease during and for six months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  A 100 percent rating was also warranted for 
arteriosclerotic heart disease after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion, or more than sedentary employment 
precluded.  A 60 percent rating was awarded when there was 
arteriosclerotic heart disease following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor is not feasible.  A 30 percent rating was 
assigned following typical coronary occlusion or thrombosis, 
or with a history of substantiated anginal attack where 
ordinary manual labor is feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

Similarly, under the former criteria, a 100 percent 
evaluation was provided for hypertensive heart disease with 
definite signs of congestive failure, more than sedentary 
employment precluded.  A 60 percent evaluation was provided 
for hypertensive heart disease with marked enlargement of the 
heart.  Confirmed by roentgenogram, or the apex beat beyond 
midclavicular line, sustained diastolic hypertension, 
diastolic 120 or more, which may have been reduced, dyspnea 
on exertion, more than light manual labor is precluded.  A 30 
percent evaluation was warranted with definite enlargement of 
the heart, sustained diastolic hypertension of 100 or more, 
moderate dyspnea on exertion.  38 C.F.R. § 4.104, Diagnostic 
Code 7007 (1997).  
Under the former criteria for rating hypertensive vascular 
disease, a 20 percent evaluation was warranted for 
hypertension with diastolic pressure predominantly 110 or 
more with definite symptoms.  If there is hypertension with 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms, a 40 percent rating was in order.  A 60 
percent evaluation was provided for hypertensive vascular 
disease with diastolic pressure predominantly 130 or more and 
severe symptoms.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

The revision of the cardiovascular system rating criteria 
effective January 12, 1998 incorporates objective 
measurements of the level of physical activity, expressed 
numerically in METs at which cardiac symptoms develop.  The 
Board further observes that METs generally are measured by 
means of a treadmill test, but also may be estimated.

Under the current criteria for Diagnostic Codes 7005 and 
7007, arteriosclerotic heart disease warrants a 30 percent 
rating when a workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness or 
syncope, or when there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram (ECG), ECHO, or X-ray.  A 60 
percent rating is warranted for more than one episode of 
acute congestive heart failure in the past year, or when a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
when there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent rating is 
warranted for chronic congestive heart failure, or when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(2001).

Similarly, under the current regulations, a 60 percent 
evaluation may be assigned for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) with 
diastolic pressure predominantly 130 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2001).  Diastolic pressure 
predominantly 120 or more warrants a 40 percent evaluation; 
while diastolic pressure predominantly 110 or more, or 
systolic pressure predominantly 200 or more, warrants a 20 
percent evaluation.  Id.
 
Under the revised provisions of 38 C.F.R. § 4.104, changes 
were made to the rating criteria for Diagnostic Code 7101, 
used in evaluating hypertension.  Although no major changes 
were made to Diagnostic Code 7101, the new rating criteria 
requires that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Also, the new rating criteria provides that for purposes of 
the section on hypertension, the term hypertension means that 
the diastolic blood pressure reading is predominately 90 
millimeters or greater, and isolated systolic hypertension 
means that the systolic blood pressure is predominately 160 
millimeters or greater with a diastolic blood pressure of 
less than 90 millimeters.  See 38 C.F.R. § 4.101, Diagnostic 
Code 7101, Note 1 (2001).

A 60 percent evaluation is the highest rating for 
hypertension under either the old or current rating criteria.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997 and 2001).  The 
veteran's service-connected hypertension, which is controlled 
by medication, is rated as part of his hypertensive 
cardiovascular disease.

A number of elevated blood pressure readings were noted in 
service and mild hypertension was shown with no medication on 
VA examination in September 1981.  

In a February 1983 rating decision, the RO granted service 
connection for mild hypertension and assigned a 
noncompensable rating, effective from February 1981.  

A Health Examinetics report revealed readings from February 
1988 to February 1991 of 150/95, 140/90, 150/95, 150/100, 
120/85, and 130/80.  An ECG was classified as borderline.  An 
August 1991 report from Dr. H. C. P. showed a history of 
chest wall pain over the substernal areas of the upper left 
chest wall.  No syncope, diaphoresis, or nausea and vomiting 
were reported.  No previous heart problems were noted.  Dr. 
H. C. P. indicated that the veteran had a history of 
hypertension on Verelan.  Chest pain was noted to be 
fibromyositis of the left upper chest wall.

A February 1992 VA examination report reveals blood pressure 
readings of 140/90 (systolic/diastolic), 138/90 and 144/94.  
The veteran took Calan for his blood pressure.  An ECG was 
borderline but within normal limits.  On examination, the 
heart rate was regular without murmurs, rubs or gallops.  
Point of maximal impulse was not displaced.  There was no 
peripheral edema.  The impression was hypertension with 
hypertensive cardiovascular disease.

In a March 1992 rating decision, the RO recharacterized the 
disability as hypertension with mild hypertensive 
cardiovascular disease and assigned a 30 percent rating, 
effective from January 1992.
 
At a June 1999 VA examination to determine the veteran's 
cardiovascular status considering both the former and current 
rating criteria, the veteran's blood pressure readings were 
130/80, 135/85 and 130/90.  He denied any cardiovascular 
symptoms or complaints.  There were good carotid pulses 
without bruits and without jugular venous distention.  The 
veteran's heart had regular rhythm and normal sounds without 
any evidence of murmurs, rubs or gallops.  Peripheral pulses 
were without any bruit.  There was no evidence of pedal 
edema.  The level of METs was estimated at 11 on a May 1999 
treadmill test and the veteran's ejection fraction on a May 
1999 ECHO was 67 percent.  A May 1999 gated heart scan 
revealed a normal ejection fraction with hypertrophy of the 
left ventricle.  The examiner stated that the veteran had 
hypertensive cardiovascular heart disease Class 1, A and that 
his condition appeared to be stable and under reasonable 
medical control.  

The 30 percent rating remained unchanged until a July 1999 
rating decision proposed to reduce the rating to 10 percent.  
The RO sent the veteran a letter in November 1999 giving him 
predetermination notice of this decision and time to submit 
additional information.  The veteran did not respond.

VA outpatient treatment reports from July to September 1999 
show that the veteran complained of dizziness, headache and 
chest pain.  A blood pressure reading was 156/100, on July 
12, 1999.  A July 22, 1999 stress test was normal; target 
rate exceeded.  No angina or ischemic changes were shown with 
an abnormal blood pressure response.  A July 1999 Holter 
monitor was within normal limits but showed sinus bradycardia 
during sleeping hours.  At a September 1999 visit the 
veteran's blood pressure reading was 136/92.  A September 
1999 ECG was within normal limits.

In a January 2000 statement, Dr. H. C. P. indicates that he 
has treated the veteran for hypertension since 1988.  The 
veteran's most recent blood pressure reading was 140/100, on 
January 13, 2000.  The veteran was taking Verelan and Lozol 
to control his blood pressure.  The veteran annotated the 
physician's statement and reported that he was having 
constant problems with his blood pressure and that Dr. H. C. 
P. had seen him in January 2000 because of complaints of 
headache and chest pain.

A March 2000 rating decision assigned a 10 percent rating 
effective from June 2000.

In November 2000, the Board remanded the case to the RO for 
examination and treatment records.

At a July 2001 VA examination, the veteran reported that he 
was not on medication for his heart condition and complained 
of mild left side chest pain.  He denied syncope but reported 
dyspnea on exertion if he moved real fast for over an hour.  
On examination, heart rate was regular without murmur, rales 
or gallops.  Point of maximal impulse was not displaced.  The 
precordium was not hyperactive.  There was no peripheral 
edema.  His blood pressure on examination was 138/98 and 
136/100 (sitting), 136/98 (reclining), and 142/100 
(standing).  The veteran brought other blood pressure 
readings from the Greenville VA clinic with him to the 
examination.  They were recorded as: 7/2/01 - 141/96 at 0900 
hours, 160/100 at 1000 hours, 148/100 at 1200 hours, and 
160/120 at 1540 hours; 7/5/01 - 150/118 both arms at 1050 
hours, and 144/96 right arm and 136/90 left arm at 1550 
hours; 7/6/01 - 130/100 right arm and 130/98 left arm at 1010 
hours, 140/90 right arm and 130/90 left arm at 1530 hours.  
The veteran's stress test was canceled due to his blood 
pressure being 140/115 on the day of the test.  The diagnosis 
was hypertension with early hypertensive cardiovascular 
disease with METs estimated greater than 5 but not greater 
than 7.

VA treatment records from July to August 2001 show that the 
veteran's blood pressure readings on three separate days 
ranged between 130 and 145 (systolic) and 80 and 92 
(diastolic).

In an October 2001 rating decision, the RO restored the 
disability evaluation for the veteran's service-connected 
hypertensive cardiovascular disease with hypertension to 30 
percent disabling, effective January 08, 1992.  

Private treatment records received in August 2001 from Dr. H. 
C. P. reveal that the veteran has been treated for 
hypertension from September 1989 to July 2001.  His blood 
pressure readings generally ranged from 110 to 148 (systolic) 
and from 80 to 100 (diastolic) during that period.  

The Board notes that a rating in excess of 30 percent is not 
warranted under the former or current rating criteria for 
hypertensive heart disease as the veteran has not shown 
diastolic blood pressure predominantly 120 or more and 
moderately severe symptoms, nor was there a showing that more 
than light manual labor was precluded.  The veteran's 
recorded diastolic pressure has been below 110 and his 
recorded systolic has been below 200 throughout the period of 
this claim.  There has been no history of acute coronary 
occlusion or thrombosis or of substantiated repeated anginal 
attacks.  The veteran's heart rate and rhythm were 
consistently found to be normal, and no heart enlargement or 
dilation was found.  In addition, there was no objective 
evidence of angina or dyspnea on exertion, and METs have been 
estimated, or tested by exercise, at greater than 5.  
Therefore, an evaluation in excess of 30 percent under the 
former or new criteria is not warranted.

In reaching this decision the Board considered whether the 
veteran's service-connected disability standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2001); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment or frequent periods of 
hospitalization, due solely to the veteran's service-
connected disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.

As the preponderance of the evidence is against an increased 
rating, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App 49, 55-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease with hypertension is 
denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

